Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
Claims 5-9 have been cancelled; Abstract and Claim 1 has been amended; claims 1-4 remain in examination, wherein claim 1 is an independent claim.  
This application is a DIV of 13/977,323 06/28/2013 Updated as PAT US 10,052,188; and 13/977,323 is a 371 of PCT/EP2012/051669 02/01/2012; PCT/EP2012/051669 has PRO 61/446,051 02/24/2011.

Status of the Previous Rejections
Previous rejection of Claims 1-4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 9/8/2021.
Previous rejection of Claims 1-4 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gerold US Pg Pub 2008/0033576 as cited in IDS dated 7/18/2018 in view of Wu US Pg Pub 2011/0000070 is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 9/8/2021.

Reason for Allowance
Claims 1-4 are allowed.  
Regarding the instant independent claim 1, as pointed in the Applicant’s “Argument/remarks with amendment” filed on 9/8/2021, the recorded prior arts do not specify the claimed method of producing a bio-corrodible Mg based implant with rolled particles into the surface of the blank and the claimed distribution as claimed in the instant claim. Claims 2-4 depend on claim 1, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734